PER CURIAM.
In this appeal appellants argue that the trial court erred in modifying the final judgment without a pending motion for relief under Florida Rule of Civil Procedure 1.540. Appellee agrees and concedes error. We therefore reverse and remand this cause for the trial court to order closing on the subject property and determine the amounts of any post-judgment monies for rent, interest, and penalties that may be owed or any credits that should be set-off between the parties.
REVERSED and REMANDED.
WARNER, SHAHOOD and TAYLOR, JJ., concur.